         Case 2:15-cr-00169-MCE Document 62 Filed 08/11/21 Page 1 of 1

 1 VICTOR SHERMAN (SBN: 38483)

 2
   LAW OFFICES OF VICTOR SHERMAN
   11400 W. Olympic Blvd., Suite 1500
 3 Los Angeles, CA 90064

 4 Telephone: (424) 371-5930
   Facsimile: (310) 392-9029
 5 Email:     victor@victorsherman.law
 6
     Attorney for Defendant
 7 TISHA TRITES

 8
                         UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA
10

11 UNITED STATES OF AMERICA,            )       CASE NO. 15-CR-00169-MCE
                                        )
12                     Plaintiff,       )       ORDER
13
           v.                           )
                                        )
14 TISHA TRITES,                        )
                                        )
15                     Defendant.       )
16         FOR GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED
17 that Defendant Tisha Trites’s sentencing hearing be continued from August 19, 2021,

18 at 10:00 a.m. to November 18, 2021, at 10:00 a.m.

19         IT IS SO ORDERED.
20 Dated: August 10, 2021

21

22

23

24

25

26

27

28

                                            1
